     Case 3:16-md-02741-VC Document 13733 Filed 09/17/21 Page 1 of 5




 1    WILKINSON STEKLOFF LLP                      COVINGTON & BURLING LLP
      Brian L. Stekloff (pro hac vice)            Michael X. Imbroscio (pro hac vice)
 2    (bstekloff@wilkinsonstekloff.com)           (mimbroscio@cov.com)
 3    Rakesh Kilaru (pro hac vice)                One City Center
      (rkilaru@wilkinsonstekloff.com)             850 10th St. NW
 4    2001 M St. NW                               Washington, DC 20001
      10th Floor                                  Tel: 202-662-6000
 5    Washington, DC 20036
      Tel: 202-847-4030                           BRYAN CAVE LEIGHTON PAISNER LLP
 6    Fax: 202-847-4005                           K. Lee Marshall (CA Bar No. 277092)
 7                                                (klmarshall@bclplaw.com)
      HOLLINGSWORTH LLP                           Three Embarcadero Center, 7th Floor
 8    Eric G. Lasker (pro hac vice)               San Francisco, CA 94111
      (elasker@hollingsworthllp.com)              Tel: 415-675-3400
 9    1350 I St. NW                               Fax: 415-675-3434
      Washington, DC 20005
10
      Tel: 202-898-5843                           Jed P. White (CA Bar No. 2392339)
11    Fax: 202-682-1639                           (jed.white@bclplaw.com)
                                                  120 Broadway, Suite 300
12                                                Santa Monica, CA 90401
                                                  Tel: 310-576-2100
13                                                Fax: 310 -576-2200
14    Attorneys for Defendant Monsanto Company

15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17     IN RE: ROUNDUP PRODUCTS LIABILITY                 MDL No. 2741
       LITIGATION
18                                                       Case No.: 3:16-md-02741-VC

19     This document relates to ALL WAVE 3 CASES:        DEFENDANT MONSANTO
                                                         COMPANY’S NOTICE OF
20     Blair v. Monsanto Co., 3:19-cv-07984-VC           MOTION AND MOTION FOR
       Chapman v. Monsanto Co., 3:20-cv-01277-VC         SUMMARY JUDGMENT ON NON-
21     Denkins v. Monsanto Co., 3:20-cv-03301-VC         CAUSATION GROUNDS
       Garza v. Monsanto Co., 3:20-cv-06988-VC
22     Koen v. Monsanto Co., 3:20-cv-03074-VC
       Powell v. Monsanto Co., 3:20-cv-05623-VC
23     Savory v. Monsanto Co., 3:20-cv-02403-VC
       Schaffner v. Monsanto Co., 3:19-cv-07526-VC
24     Schroeder v. Monsanto Co., 3:20-cv-06126-VC
       Solis v. Monsanto Co., 3:20-cv-07391-VC
25     Spector v. Monsanto Co., 3:20-cv-05532-VC
       Thomas v. Monsanto Co., 3:20-cv-08051-VC
26     Vosper v. Monsanto Co., 3:19-cv-05525-VC
27

28
                                                 -1-
            MONSANTO’S MOTION FOR SUMMARY JUDGMENT ON NON-CAUSATION GROUNDS
     USA.604187844.1/WFX             3:16-MD-02741-CV
     Case 3:16-md-02741-VC Document 13733 Filed 09/17/21 Page 2 of 5




 1    TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2    PLEASE TAKE NOTICE THAT beginning on TBD, in Courtroom 4 of the United States
 3    District Court, Northern District of California, located at 450 Golden Gate Avenue, San
 4    Francisco, CA 94102, or as ordered by the Court, Defendant Monsanto Company (“Monsanto”)
 5    will present its Motion for Summary Judgment on Non-Causation Grounds. Monsanto seeks an
 6    order granting summary judgment for Monsanto.
 7

 8    Dated: September 17, 2021               Respectfully submitted,
 9                                            BRYAN CAVE LEIGHTON PAISNER LLP
10
                                              /s/ Jed P. White
11                                            Jed P. White
                                              Attorneys for Defendant Monsanto Company
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-
            MONSANTO’S MOTION FOR SUMMARY JUDGMENT ON NON-CAUSATION GROUNDS
     USA.604187844.1/WFX             3:16-MD-02741-CV
     Case 3:16-md-02741-VC Document 13733 Filed 09/17/21 Page 3 of 5




 1            Monsanto hereby moves for summary judgment on non-causation grounds in the above-
 2    captioned Wave 3 cases. Consistent with the Court’s repeated instructions not to re-litigate
 3    issues previously ruled upon by the Court, but in order to fully preserve the appellate record,
 4    Monsanto hereby incorporates the following pleadings that were filed on the MDL docket:1
 5               Monsanto’s Motion for Summary Judgment on Non-Causation Grounds (ECF
 6                #2419)
 7               Monsanto’s Reply in Support of Motion for Summary Judgment on Non-
 8                Causation Grounds (ECF #2634)
 9               Monsanto’s Motion for Summary Judgment on Non-Causation Grounds (Wave 2)
10                (ECF # 12785)
11            Monsanto moves for summary judgment on the following grounds and incorporates
12    the full record raised in those pleadings:
13               Plaintiffs’ warning-based claims are expressly preempted
14               Plaintiffs’ claims are preempted under impossibility preemption
15               Plaintiffs’ warning claims should be dismissed because the alleged cancer risks
16                were not known or knowable by the scientific community at the time of
17                distribution
18               Plaintiffs have not demonstrated a right to seek punitive damages in this case.2
19

20

21
      1
22      Monsanto is filing motions for summary judgment on various grounds in individual Wave 3
      cases, but files this separate motion ton select issues that have previously been ruled upon by
23    the court in accordance with the Court’s instructions.
      2
24      Like California law, Texas law and Pennsylvania law require a showing of aggravating factors
      such as malice or oppression before a plaintiff can recover punitive damages. See, e.g., Celanese
25    Ltd. V. Chem. Waste Mgmt., Inc., 75 S.W.3d 593, 600 (Tex. App. 2002)
      (“Exemplary damages are available for the purpose of punishing a defendant for outrageous,
26    malicious, or otherwise morally culpable conduct.”); Hall v. Episcopal Long Term Care, 54
      A.3d 381, 395 (Pa. Super. 2012) (punitive damages are only available in the most exceptional
27    circumstances, “due to either the defendant's evil motive or his reckless indifference to the rights
      of others.”). The Wave 3 plaintiffs cannot meet this burden for the reasons Monsanto has
28    identified in prior briefing. See, e.g., ECF No. 2419 at 17-21; ECF No. 12785.
                                                     -1-
            MONSANTO’S MOTION FOR SUMMARY JUDGMENT ON NON-CAUSATION GROUNDS
     USA.604187844.1/WFX             3:16-MD-02741-CV
     Case 3:16-md-02741-VC Document 13733 Filed 09/17/21 Page 4 of 5




 1                By incorporating by reference its prior filings, Monsanto is in no way waiving any
 2    of the arguments raised therein.
 3

 4    Dated: September 17, 2021                   Respectfully submitted,
 5                                                BRYAN CAVE LEIGHTON PAISNER LLP
 6
                                                  /s/ Jed P. White
 7                                                Jed P. White
                                                  Attorneys for Defendant Monsanto Company
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
            MONSANTO’S MOTION FOR SUMMARY JUDGMENT ON NON-CAUSATION GROUNDS
     USA.604187844.1/WFX             3:16-MD-02741-CV
     Case 3:16-md-02741-VC Document 13733 Filed 09/17/21 Page 5 of 5



                                     CERTIFICATE OF SERVICE
 1
             I am employed in the County of Los Angeles, State of California; I am over the age of
 2    18 years and not a party to the within action; my business address is 120 Broadway, Suite 300,
      Santa Monica, CA 90401-2386. My email address is raul.morales@bclplaw.com.
 3
              On September 17, 2021, I served the foregoing document(s), described as:
 4    DEFENDANT MONSANTO COMPANY’S NOTICE OF MOTION AND MOTION
      FOR SUMMARY JUDGMENT ON NON-CAUSATION GROUNDS on each interested
 5    party in this action, as follows:
 6                  BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said document(s)
      to be served by means of this Court’s electronic transmission of the Notice of Electronic filing
 7    through the Court’s transmission facilities, to the parties and/or counsel who are registered
      CM/ECF Users set forth in the service list obtained from this Court, or by another manner as
 8    authorized by FED. R. CIV. P. 5.
 9                     Executed on September 17, 2021, at Santa Monica, California.
10                   FEDERAL: I declare that I am employed in the office of a member of the bar of
      this court at whose direction the service was made.
11

12
                                                  /s/ Raul Morales
13                                                Raul Morales
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -1-
                                         CERTIFICATE OF SERVICE
     USA.604187844.1/WFX
